Case 2:20-cv-10647-MAG-DRG ECF No. 3 filed 03/16/20      PageID.16   Page 1 of 3




                      UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

LATASHIA DIXON,

             Plaintiff,                          Case No. 20-cv-10647

v                                                Hon. Mark A. Goldsmith

NOVI SIAM SPICY INC. and
SIAM SPICY 4, INC.,

             Defendants.

 MEROUEH & HALLMAN LLP                   STARR, BUTLER, ALEXOPOULOS &
 Zachary Hallman (P78237)                STONER, PLLC
 Attorneys for Plaintiff                 Thomas Schramm (P60267)
 14339 Ford Road, 2nd Floor              Attorneys for Defendants
 Dearborn, MI 48126                      20700 Civic Center Dr., Ste. 290
 (313) 582.7468                          Southfield, MI 48076
 www.mhatlaw.com                         (248) 554-2700
                                         tschramm@starrbutler.com

                        STIPULATED ORDER FOR
                  APPROVAL OF SETTLEMENT AGREEMENT

      WHEREAS, Plaintiff LaTashia Dixon filed this action against Defendants,

Novi Siam Spicy Inc. and Siam Spicy 4, Inc., alleging claims of failure to pay

minimum wage, overtime, wages and fringe benefits in violation of the Fair Labor

Standards Act (“FLSA”) 29 U.S.C. § 201 et seq., the Michigan Workforce

Opportunity Wage Act, MCL §408.411 et seq. (“WOWA”), and the Michigan

Wage and Fringe Benefits Act (“WFBA”), MCL § 408.471 et seq., and for

retaliatory wrongful discharge in violation of the FLSA, WOWA, and WFBA.

{00070096.DOCX}
Case 2:20-cv-10647-MAG-DRG ECF No. 3 filed 03/16/20        PageID.17    Page 2 of 3




      WHEREAS, Defendants deny the allegations in the Complaint and any other

alleged violations of law.

      WHEREAS, the Parties have agreed upon a settlement amount and the

material settlement terms and have executed a Settlement Agreement and Release.

      WHEREAS, the Parties contend that judicial approval of the Parties'

Settlement Agreement and Release is necessary in order for it to be enforceable, in

particular with regard to the settlement and release of Plaintiff’s FLSA claims. See

Lynn's Food Stores v. U.S., 679 F.2d 1350 (11th Cir. 1982); see also Snook v.

Valley Ob-Gyn Clinic, P.C., No. 14-CV-12302, 2015 WL 144400, at *1 (E.D.

Mich. Jan. 12, 2015); Toliver v. JBS Plainwell, Inc., No. 11-CV-302, 2015 WL

11254741, at *1 (W.D. Mich. May 13, 2015).

      WHEREAS, the Parties have submitted the Settlement Agreement and

Release to the Court for the Court’s in camera review and approval.

      WHEREAS, the Parties’ Settlement Agreement and Release represents a

reasonable compromise of Plaintiff’s claims, which the parties recognize would

otherwise require extensive litigation to determine. The Settlement Agreement was

negotiated on behalf of the Parties by counsel experienced in employment claims,

including under the FLSA. Both the Parties and their respective counsel agree that

the Settlement Agreement and Release, as submitted, is in the best interest of both

Parties. Further, the Settlement Agreement and Release fairly and reasonably


{00070096.DOCX}                          2
Case 2:20-cv-10647-MAG-DRG ECF No. 3 filed 03/16/20        PageID.18    Page 3 of 3




comprises each Party’s interests, benefits and rights. See Lynn’s Food Stores, Inc.,

679 F.2d at 1354; Williams v K&K Assisted Living, LLC, 15-CV-11565, 2016 WL

319596, at *1 (E.D. Mich. Jan. 27, 2016); Cruz v. Don Pancho Mkt., LLC, No. 15-

CV-698, 2016 WL 4505747, at *1 (W.D. Mich. Aug. 29, 2016); Toliver, at *1.

      WHEREAS, the Court, after having conducted an in camera review of the

Settlement Agreement and Release and being satisfied that it is a fair and

reasonable settlement of Plaintiff’s claims, and the Court being otherwise fully

advised in the premises.

      IT IS HEREBY ORDERED that the Settlement Agreement and Release be

and is approved, as submitted.

IT IS SO ORDERED.

Dated: March 16, 2020                        s/Mark A. Goldsmith
      Detroit, Michigan                      MARK A. GOLDSMITH
                                             United States District Judge


Approved as to form and substance:


/s/ Zachary Hallman (with consent)
Zachary Hallman (P78237)
Attorney for Plaintiff

/s/ Thomas Schramm
Thomas Schramm (P60267)
Attorney for Defendants

Dated: March 12, 2020


{00070096.DOCX}                          3
